--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
Reve Technologies, Inc.
Stock Purchase Agreement


This Stock Purchase Agreement (“Agreement”) is entered into on the 17th day of
July 2015 by and between the undersigned, Reve Technologies, Inc. (“Company”)
and David Forster, an individual (“Purchaser”), wherein, the Company does hereby
wish to sell, and the Purchaser does hereby wish to purchase, twenty two
million  (22,000,000) Shares of the Company’s Common Stock for the purchase
price of Twenty Six Thousand Dollars ($26,000); approximately $0.00118 per
share, subject to the terms and conditions of this Stock Purchase Agreement and
on the basis of the representations, warranties, covenants and agreements
contained herein.
 
PURCHASE OR SALE: Subject to the terms and conditions hereinafter set forth, at
the closing of the transaction which is the subject of this Agreement, the
Seller shall sell, convey, transfer and deliver to the Purchaser certificates
representing such Stock, and the Purchaser shall purchase from the Seller the
Stock in consideration of the Purchase Price set forth in this Agreement. The
Certificates representing the Stock shall be duly registered in the name of the
purchaser.
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended or applicable state securities laws. The
securities have been acquired for investment and not with a view toward resale
and may not be offered for sale, sold, sold, transferred, or assigned in the
absence of an effective registration statement for the securities under the
Securities Act Of 1933, as amended or applicable state securities laws, unless
the company has received an opinion of counsel which is satisfactory to the
company, to the effect that such registrations are not required.
 
1.           Representations and Warranties.  The Purchaser hereby acknowledges,
represents, warrants, and agrees as follows:
 
(a)           Prior to the execution of this Stock Purchase Agreement, the
Purchaser has carefully reviewed all documents pertaining to the sale and
purchase of the Shares and understands the information contained therein;
 
(b)           Neither the Securities and Exchange Commission (the “SEC’) nor any
state securities commission or other regulatory authority has approved the
Shares or passed upon or endorsed the merits of the Offering;
 
(c)           All documents, records, and books pertaining to the investment in
the Shares have been made available for inspection by the Purchaser and its
Advisers, if any;
 
1

--------------------------------------------------------------------------------

 

(d)           The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from a person or persons acting on behalf of the Company
concerning the Shares and the business, financial condition and results of
operations of the Company, and all such questions have been answered to the full
satisfaction of the Purchaser and its Advisers, if any;
 
(e)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated herein;
 
(f)           The Purchaser is acquiring the Shares solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Shares and the Purchaser has no plans to enter
into any such agreement or arrangement;
 
(g)           The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Shares for an indefinite period of time;
 
(h)           The Purchaser is aware that an investment in the Shares is high
risk, involving a number of very significant risks and, in particular,
acknowledges that the Company has a limited operating history, and has had
operating losses since inception.
 
5.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada The Company
has all requisite power and authority to carry on its business as currently
conducted. The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a material adverse effect.
 
(b)           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement, and the
performance of all obligations of the Company hereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with its terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.
 
2

--------------------------------------------------------------------------------

 
(c)           Valid Issuance of the Common Stock.  The shares of Common Stock,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, shall be duly and validly issued and
will be free of restrictions on transfer directly or indirectly created by the
Company other than restrictions on transfer under this Agreement and under
applicable federal and state securities laws.
 
(d)           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of
Shares, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.
 
(e)           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement or the right of the
Company to enter into this Agreement, or to consummate the transaction
contemplated hereby. The Company is not a party or subject to, and none of its
assets is bound by, the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.
 
(f)           Compliance with Other Instruments.  The Company is not in
violation or default of any provision of its Articles of Incorporation, as in
effect immediately prior to the Closing. The Company is not in violation or
default of any provision of any material instrument, mortgage, deed of trust,
loan, contract, commitment, judgment, decree, order or obligation to which it is
a party or by which it or any of its properties or assets are bound.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation. The execution, delivery and performance of and compliance with this
Agreement and the issuance of the Shares, will not result in any such violation,
be in conflict with or constitute, with or without the passage of time or giving
of notice, a default under any such provision, require any consent or waiver
under any such provision (other than any consents or waivers that have been
obtained), or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company pursuant to any
such provision.
 
(g)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising (within the meaning of
Regulation D).
 
6.           Modification.  This Stock Purchase Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.
 
3

--------------------------------------------------------------------------------

 
7.           Hold Harmless.  The undersigned agrees to defend, indemnify and
hold harmless the Company or any of its’ respective officers, directors, agents
or any other persons participation in the sale of stock against any liability,
cost or expenses arising as a result of any sale or distribution of any shares
of stock purchased by the undersigned in violation of the Securities Act of
1933, as amended.


8.           Governing Law. This agreement and all transactions contemplated in
this Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of ­Nevada.  The parties herein waive trial by jury and
agree to submit to the personal jurisdiction and venue of a court of subject
matter jurisdiction located in Las Vegas County in the State of Nevada. In the
event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled.
 
This Agreement is a legally binding instrument upon the execution of both the
undersigned and at least one Director from the Company.
 
IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties on the date first above written.


AGREED TO:

 
Reve Technologies, Inc.
(Seller)                                                                         David
Forster (Purchaser)
 
/s/Tamio Stehrenberger                      /s/David
Forster                                  
 ______________________________                                                         
______________________________
By:  Tamio
Stehrenberger                                                                                     By:  David
Forster
 
4

--------------------------------------------------------------------------------

 
